 



GENERAL RELEASE AGREEMENT

 

This General Release Agreement (the “Agreement”) is entered into by and between
Barfresh Food Group, Inc., a Delaware corporation (the “Company”), and Joseph S.
Tesoriero (“Executive”).

 

WHEREAS, the Company and Executive are parties to an Employment Agreement
entered into on May 18, 2015, as amended as of April 1, 2019 (“Employment
Agreement”), whereby Executive is entitled to certain severance benefits from
Company in exchange for executing this Agreement;

 

WHEREAS, Executive’s employment with Company will terminate effective September
20, 2019 (“Termination Date”), pursuant to Executive’s resignation dated as of
July 22, 2019;

 

WHEREAS, the parties desire to settle all claims and issues arising out of or in
any way related to the acts, transactions or occurrences between Executive and
the Company to date;

 

WHEREFORE, in consideration of the promises and the mutual covenants set forth
below, the parties agree as follows:

 

1. Consideration.

 

(a) In consideration for executing this Agreement and in exchange for the
promises, covenants, releases and waivers herein, provided that Executive has
not revoked the Agreement as set forth below, the Company will provide Executive
with the severance payments and/or benefits described in Paragraph 1(b). The
severance payments and/or benefits described in Paragraph 1(b) shall be
effective as of the “Release Effective Date” (as defined below). Executive
understands and agrees that the severance payments and/or benefits are in
addition to anything of value to which Executive is otherwise entitled from the
Company if he does not execute this Agreement.

 

(b) The expiration date for stock options and restricted stock awards previously
granted which are vested (or unrestricted) as of the Release Effective Date are
set forth in the chart below. The period allowed to exercise any of the vested
option listed below is extended for a period of up to eight years except that
the period is not extended beyond the Expiration date.

 

Grant Date  Expiration date  Number of Shares
Underlying Options or
Restricted Shares   Number of Shares
Vested (or Unrestricted)
as of the Release
Effective Date  May 28, 2015  May 18, 2023   500,000    500,000  May 27, 2016 
May 27, 2024   175,000    175,000  November 25, 2016  November 25, 2024 
 54,567    36,378  July 5, 2017  July 5, 2025   300,000    200,000  September
15, 2017  September 15, 2025   175,000    116,667  July 26, 2018  July 26, 2026 
 250,000    82,500  May 20, 2019  May 20, 2027   175,000    -0-  November 25,
2016      54,133 restricted shares    36,089 

 

1

 



 

2. Tax Treatment. All payments and benefits provided to Executive pursuant to
Paragraph 1 of this Agreement are subject to any applicable employment or tax
withholdings or deductions. In addition, the parties hereby agree that it is
their intention that all payments or benefits provided under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and this Agreement shall be interpreted accordingly. In no event shall
the timing of the Executive’s execution of this Agreement, directly or
indirectly, result in the Executive designating the calendar year of payment,
and if a payment that is subject to execution of the Agreement could be made in
more than one taxable year, at the option of Executive, payment shall be made in
the later taxable year. Notwithstanding the foregoing, the Company does not
guarantee the tax treatment of any payments or benefits under this Agreement,
including, without limitation, under the Code, federal, state or local laws.

 

3. Releases.

 

(a) In consideration for the consideration described above, to which Executive
is not otherwise entitled, as a full and final settlement, Executive, for
Executive and Executive’s heirs, executors, administrators, successors and
assigns, hereby releases and forever discharges the Company, its current and
former parents, direct or indirect equity holders, subsidiaries, affiliated or
related entities and their respective officers and directors (hereinafter
collectively referred to as “Releasees”) from all causes of action, claims,
charges, complaints, liabilities, obligations, promises, covenants, agreements,
contracts, suits, judgments, damages, or demands, in law or in equity of any
nature whatsoever, known or unknown, suspected or unsuspected, which Executive
ever had or now has regarding any matter arising on or before the date of
Executive’s execution of this Agreement including those arising directly or
indirectly out of or in any way connected with Executive’s employment with the
Company, including, but not limited to, claims relating to Executive’s
employment, or termination thereof, discrimination based upon race, color, age,
sex, sexual orientation, age, marital status, religion, national origin,
handicap, disability, or any other protected category, or retaliation, any
contracts (express or implied), any claim for or involving equitable relief or
recovery of punitive, compensatory, or other damages or monies, wages, vacation
pay, employee fringe benefits, attorneys’ fees, libel, slander, and any other
tort. Executive understands and agrees that this Release includes any claim that
could arise under Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Act; the
Civil Rights Act of 1866; the Equal Pay Act; the Pregnancy Discrimination Act;
the Americans With Disabilities Act of 1990; 42 U.S.C. § 1981; the Employee
Retirement Income Security Act of 1974; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1991; the Worker Adjustment and Retraining
Notification Act of 1988; the Genetic Information Nondiscrimination Act, the
Employee Retirement Income Security Act, the False Claims Act; the Corporate and
Criminal Fraud Accountability Act of 2002, 18 U.S.C. §1514A, also known as the
Sarbanes Oxley Act; the California Labor Code (including the California Private
Attorney General Act), California Business & Professions Code, California Wage
Orders, City of Los Angeles Living Wage Ordinance; and any other federal, state
or local laws, rules or regulations, whether equal employment opportunity laws,
rules or regulations or otherwise, or any right under any pension, welfare, or
equity plans.

 

(b) Executive acknowledges reading and understanding the meaning and effect of
section 1542 of the California Civil Code which in its entirety states:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

 

Executive waives and relinquishes any right or benefit that Executive may have
under section 1542 of the California Civil Code and understands that by signing
this Release, Executive is giving up claims that Executive may not presently
know or suspect to exist.

 

2

 



 

(c) Notwithstanding the broad scope of this release, this release is not
intended to bar (i) any claims that, as a matter of law, whether by statute or
otherwise, may not be waived, such as claims for workers’ compensation benefits
or unemployment insurance benefits, (ii) any claims with respect to
indemnification under the Company’s by-laws, charter or any other operative
agreements or with respect to coverage arising under any Director’s and
Officer’s insurance policy in effect, (iii) any claims by the Executive for any
matter arising under this Agreement or (iv) any claims by the Executive in his
capacity as a shareholder of the Company or with respect to any equity interest
he may own or control in the Company. Nothing in this Agreement is intended to
interfere with Executive’s right to file a charge or participate in an
administrative investigation or proceeding; provided, however, that Executive
expressly releases and waives his right to recovery of any type in any
administrative or court action, whether local, state or federal, and whether
brought by him or on his behalf, related in any way to the matters released
herein.

 

(d) By signing this Agreement and accepting the consideration described in
Paragraph 1, Executive understands and acknowledges that Executive is waiving
any right to sue the Releasees for any claims released by this Agreement.

 

(e) The Company for itself and its current and former parents, direct or
indirect equity holders, members, subsidiaries, affiliated or related entities
and their respective members, shareholders, officers, directors, successors and
assigns (collectively, the “Company Releasors”) hereby release and forever
discharge the Executive from all causes of action, claims, charges, complaints,
liabilities, obligations, promises, covenants, agreements, contracts, suits,
judgments, damages, or demands, in law or in equity of any nature whatsoever,
known or unknown, suspected or unsuspected, which the Company Releasors ever had
or now have regarding any matter relating to Executive’s employment with or
equity interest in the Company arising on or before the date of Executive’s
execution of this Agreement including, but not limited to, any claim for or
involving equitable relief or recovery of punitive, compensatory, or other
damages or monies, attorneys’ fees, libel, slander, and any other tort;
provided, that, the foregoing release by the Company Releasors is not intended
to and does not bar any claims by the Company Releasors for any matters arising
(i) under this Agreement or the Termination Agreement, (ii) from events, acts or
omissions occurring after the parties’ execution of this Agreement; or (iii)
from any acts of Executive involving criminal activity or fraud.

 

4. Non-Admission Clause. This Agreement does not constitute an admission by the
Company or Executive (or any Releasee or Company Releasor) of a violation of any
federal, state, or local law, statute, rule or regulation or any common law
right.

 

5. Representations. By Executive’s signature below, Executive represents that:
(i) Executive is not aware of any unpaid wages, vacation, bonuses, expense
reimbursements or other amounts owed to Executive by the Company, other than
that specifically provided for in this Agreement, other than the unpaid vacation
pay due to Executive, which he waives as a part of the consideration provided
hereunder; and (ii) Executive has not filed any charge or claim or initiated any
proceedings against any of the Releasees in any forum or with any municipal,
state or federal agency charged with the enforcement of any law. Company
represents that the consideration granted to Executive pursuant to this
Agreement has been duly approved by its Board of Directors.

 

3

 



 

6. Confidentiality of this Agreement. Except as provided by law, Executive and
the Company shall keep the existence and terms of this Agreement confidential
and shall not disclose to any third party, except in the case of the Executive,
to the Executive’s immediate family, tax and legal advisors and as required by
law, and except in the case of the Company, in connection with the Company’s
disclosure obligations to its tax, accounting and legal advisors, to any
officer, director, manager or employee with a business need to know, and as
required by law.

 

7. Non-Disparagement/Statements. Executive covenants and agrees that he will not
make any disparaging or derogatory comments about the business or reputation of
the Releasees, except where the making of any truthful statements may be
required by law or is necessary to enforce his rights under this Agreement. The
Company covenants and agrees that it shall not, and the management employees of
the Company shall be instructed not to, make any disparaging or derogatory
comments concerning the Executive, except where the making of any truthful
statements may be required by law or necessary to enforce its rights under this
Agreement.

 

8. Governing Law. The construction, interpretation and performance of this
Agreement shall be governed by the laws of the State of California, without
regard to its conflicts of law provisions. Executive agrees to and hereby
consents and waives any objection to the exclusive jurisdiction of any and all
state and federal courts located in the State of California in connection with
any proceeding concerning this Agreement.

 

9. Headings. The paragraph headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision hereof.

 

10. Severability. If any provision or portion thereof contained in this
Agreement is held to be invalid or unenforceable, the remainder of this
Agreement will be considered severable, shall not be affected and shall remain
in full force and effect. Specifically, the invalidity of any such provision
shall have no effect upon, and shall not impair the enforceability of the
release language set forth in Paragraph 3.

 

11. Binding on Successors. The parties agree that this Agreement shall be
binding on, and inure to the benefit of, Executive’s and the Company’s
respective successors, heirs and/or assigns.

 

12. Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement between Executive and the Company on the subject matter herein and
supersedes and cancels any prior written and oral agreements between Executive
and the Company regarding such subject matter, except the surviving provisions
of the Employment Agreement. No amendment of this Agreement or waiver of any of
its provisions shall be effective unless agreed to in writing by Executive and
the Company. This Agreement may be executed in two or more counterparts, which
when taken together, shall constitute an original agreement. Executed originals
transmitted by electronically as PDF files (or their equivalent) shall have the
same force and effect as a signed original. Unless otherwise defined herein,
capitalized terms have the meaning set forth in the Employment Agreement.

 

13. Acknowledgments. Without detracting in any respect from any other provision
of this Agreement, Executive acknowledges and agrees that:

 

(a) this Agreement constitutes a knowing and voluntary waiver of all rights or
claims Executive has or may have against Releasees as set forth herein,
including any claims under the Age Discrimination in Employment Act; and
Executive has no physical or mental impairment of any kind that has interfered
with Executive’s ability to read and understand the meaning of this Agreement or
its terms, and that Executive is not acting under the influence of any
medication or mind-altering chemical of any type in entering into this
Agreement;

 

4

 



 

(b) by entering into this Agreement, Executive does not waive rights or claims
that may arise after the date of Executive’s execution of this Agreement,
including without limitation any rights or claims that Executive may have to
secure enforcement of the terms and conditions of this Agreement;

 

(c) the consideration provided to Executive under this Agreement is in addition
to anything of value to which Executive is already entitled;

 

(d) Executive is advised to consult with an attorney regarding this Agreement;
and

 

(e) Executive was informed that Executive had at least twenty-one (21) days in
which to review and consider this Agreement, and to consult with an attorney
regarding the terms and effect of this Agreement.

 

14. Right to Revoke. Executive may revoke this Agreement within seven (7) days
from the date Executive signs this Agreement, in which case this Agreement shall
be null and void and of no force or effect on either the Company or Executive.
Any revocation must be in writing and received by the undersigned by 5:00 p.m.
on or before the seventh day after this Agreement is executed by Executive. For
purposes of this Agreement, the “Release Effective Date” shall be the eighth
(8th) day following the Termination Date, so long as the Executive has not
revoked this Agreement in a timely manner prior to such date.

 

BARFRESH FOOD GROUP, INC.





        By: /s/ Riccardo Delle Coste   Name: Riccardo Delle Coste   Its: Chief
Executive Officer   Date: 10/7/2019  

 

EXECUTIVE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EXECUTIVE HAS
READ THIS AGREEMENT CAREFULLY; THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS,
CONDITIONS, AND SIGNIFICANCE OF THIS AGREEMENT; THAT THE COMPANY HAS ADVISED
EXECUTIVE TO CONSULT WITH AN ATTORNEY CONCERNING THIS AGREEMENT; THAT EXECUTIVE
UNDERSTANDS THAT THIS AGREEMENT HAS BINDING LEGAL EFFECT; AND THAT EXECUTIVE HAS
EXECUTED THIS AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY.

 

PLEASE READ CAREFULLY. THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.

 

By: /s/ Joseph S. Tesoriero   Name: Joseph S. Tesoriero   Date: 10/7/2019  

 

5

 

 

 

